DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 in the reply filed on 05/25/2021 is acknowledged.  The traversal is on the ground(s) that the packaging container recited in claim 5 is a use of the easily unsealable laminate film.  This is not found persuasive because for the inventions to be considered to have unit of invention the claim must be a process of use of said product. The packaging container is a different product than the easily unsealable laminate film, thus inventions do not have unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroaki et al. (JP2008-080543, hereinafter “Hiroaki”).
In regard to claim 1, Hiroaki discloses a multilayer coextrusion film that is used for a lid material or a top material for a packaging material made of a non-woven fabric [0001]. The film is an easy-to-open composite film [0007].  The film comprises a seal resin layer (A), a resin layer (B), and a resin layer (C) that are laminated in the order of (A)/(B)/(C) [0008-0009]. Thus, resin layer (B) is an interlayer. 
The seal resin layer (A) is one superficial layer to be bonded to the resin-based nonwoven fabric [0064]. The resin layer (B) is formed of an ethylene based resin with a melt flow rate of 80 to 95% by mass of polyethylene and 20 to 5% by mass of polybutene-1 resin [0009]. Hiroaki discloses example 2 where a mixed resin of 80 parts by mass of LLDPE and 20 parts by mass of polybutene-1 resin was used [0048]. The melt flow rate of the polyethylene is 3 to 10 g/10 minutes at 1900C [0022]. The surface layer (C) is another superficial layer [0026 and 0042]. 
In regard to claim 2, Hiroaki discloses that seal resin layer (A) comprises polyethylene as a main component [0014] and resin layer (C) comprises polyethylene as a main component [0026], thus each layer contains an olefin-based resin as a main resin component. 
	In regard to claim 3, Hiroaki discloses that the melt flow rate of the polyethylene component of heat-seal layer (A) is preferably 5 to 40 g/10 minutes at 1900C [0016].
	In regard to claim 4, Hiroaki discloses that the sealant film is used for a wide variety of polyethylene-based packaging material that include polyethylene-based resins mixed with non-woven fabrics [0012]. Thus, a resin-based nowoven fabric that is a polyethylene-based nonwoven fabric. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782